EXHIBIT 10.11

 



(Space above reserved for recorder’s use.)

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this "Agreement"),
dated as of January 29, 2016, is entered into by and among Aratana Therapeutics,
Inc., a Delaware corporation ("Tenant") whose mailing address is 11400 N.
Tomahawk Creek Parkway, Suite 340, Leawood, KS 66211;  Academy 1740, Inc., a
Missouri corporation ("Landlord") whose mailing address is 11400 N. Tomahawk
Creek Parkway, Leawood, KS 66211 and Commerce Bank, a Missouri state bank and
trust company ("Lender"), whose address is 1000 Walnut St., 18th Floor, Kansas
City, MO 64106.

 

W I T N E S S E T H:

WHEREAS, Landlord is the owner in fee simple of the real property described in
Exhibit A attached hereto, together with the improvements thereon (the
"Property");

WHEREAS, Landlord and Tenant have entered into a certain Lease (as the same may
have been or may hereafter be amended, modified, renewed, extended or replaced,
the "Lease"), leasing to Tenant the Property (the "Premises");

WHEREAS, Lender is making a loan to Landlord in the original principal amount of
$24,000,000 (the "Loan"), which is evidenced by Landlord's Promissory Note in
such amount (the "Note") and secured by, among other things, a certain Mortgage,
Security Agreement and Fixture Filing (the "Security Instrument") encumbering
the Property, which Security Instrument will be recorded in Johnson County,
Kansas.

WHEREAS, Lender, Landlord and Tenant desire to confirm their understanding with
respect to the Lease and the Loan and the rights of Tenant and Lender
thereunder.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Subordination.  Notwithstanding anything to the contrary set forth in the
Lease, Tenant hereby subordinates and subjects the Lease and the leasehold
estate created thereby and all of Tenant's rights thereunder (including, without
limitation, all rights to insurance proceeds, condemnation awards, any rights of
first refusal and options to purchase) to the Security Instrument and the liens
thereof and all advances and rights of Lender thereunder and to any and all
renewals, modifications, consolidations, replacements and extensions thereof, as
fully and as if the Security Instrument and all of its renewals, modifications,
consolidations, replacements and extensions had been executed, delivered and
recorded prior to execution of the Lease.  Without affecting the



1

--------------------------------------------------------------------------------

 

foregoing subordination, Lender may, from time to time:  (a) extend, in whole or
in part, by renewal or otherwise, the terms of payment or performance of any
obligation secured by the Security Instrument; (b) release, surrender, exchange
or modify any obligation secured by the Security Instrument, or any security for
such obligation; or (c) settle or compromise any claim with respect to any
obligation secured by the Security Instrument or against any person who has
given security for any such obligation.

2.Non-Disturbance.  If, at any time, Lender or any person or entity or any of
their successors or assigns who shall acquire the interest of Landlord under the
Lease through a foreclosure of the Security Instrument, the exercise of the
power of sale under the Security Instrument, a deed-in-lieu of foreclosure, an
assignment-in-lieu of foreclosure or otherwise (each, a "New Owner") shall
succeed to the interests of Landlord under the Lease, so long as the Lease is
then in full force and effect, Tenant complies with this Agreement and this
Lease has not been terminated due to any default or event that, with the passage
of time or giving of notice, or both, would constitute a default (collectively,
a "Default") on the part of Tenant, the Lease shall continue in full force and
effect as a direct lease between the New Owner and Tenant, upon and subject to
all of the terms, covenants and conditions of the Lease, for the balance of the
term thereof.  Tenant hereby agrees to attorn to and accept any such New Owner
as landlord under the Lease and to be bound by and perform all of the
obligations imposed by the Lease, and Lender, or any such New Owner of the
Property, agrees that it will not disturb the possession of Tenant and will be
bound by all of the obligations imposed on the Landlord by the Lease; provided,
however, that any New Owner shall not be:

(a)liable for any act or omission of a prior landlord (including Landlord)
arising prior to the date upon which the New Owner shall succeed to the
interests of Landlord under the Lease; or

(b)subject to any claims, offsets or defenses which Tenant might have against
any prior landlord (including Landlord) arising prior to the date upon which the
New Owner shall succeed to the interests of Landlord under the Lease; or

(c)bound by any rent or additional rent which Tenant might have paid in advance
to any prior landlord (including Landlord) for a period in excess of one (1)
month or by any security deposit, cleaning deposit or other prepaid charge which
Tenant might have paid in advance to any prior landlord (including Landlord),
except to the extent that such New Owner actually comes into exclusive
possession of the same; or

(d)bound by any assignment (except as permitted by the Lease), surrender,
release, waiver, cancellation, Material amendment or Material modification of
the Lease (Material defined below), made without the written consent of Lender,
which consent shall not be unreasonably withheld and shall be deemed given if
Lender fails to respond to in writing within fifteen (15) business days
following Lender’s receipt of a written request for such consent;

(e)responsible for the making of any improvement to the Property or repairs in
or to the Property in the case of damage or destruction of the Property or any
part thereof due to fire or other casualty or by reason of condemnation unless
such New Owner shall be obligated



2

--------------------------------------------------------------------------------

 

under the Lease to make such repairs and shall have received insurance proceeds
or condemnation awards sufficient to finance the completion of such repairs; or

(f)obligated to make any payment to Tenant except for the timely return of any
security deposit actually received by such New Owner.

For purposes of this Agreement, the term “Material” means any amendment or
modification of the Lease which does any one or more of the following: (i)
reduces the rent (whether base rent or additional rent payable by Tenant); (ii)
reduces the term of the Lease; or (iii) imposes any material financial or
construction obligation on landlord (including Landlord or New Owner) which is
not set forth in the Lease (including, without limitation, Landlord’s
maintenance, repair and/or replacement obligations with respect to the Property
and the Premises).

Nothing contained herein shall prevent Lender from naming or joining Tenant in
any foreclosure or other action or proceeding initiated by Lender pursuant to
the Security Instrument to the extent necessary under applicable law in order
for Lender to avail itself of and complete the foreclosure or other remedy, but
such naming or joinder shall not be in derogation of the rights of Tenant as set
forth in this Agreement.  If Lender joins Tenant in such action, Landlord, by
executing this Agreement, agrees to indemnify, defend and hold Tenant harmless
from and against any loss, cost or expense incurred or suffered by Tenant,
including without limitation, reasonable attorneys’ fees and court costs, in
being made a party to or arising from such action, which indemnity shall survive
termination or expiration of this Agreement.

3.Cure by Lender of Landlord Defaults.  Tenant hereby agrees that from and after
the date hereof, in the event of any act or omission by Landlord which would
give Tenant the right, either immediately or after the lapse of time, to
terminate or cancel the Lease or to claim a partial or total eviction, or to
abate or reduce rent, Tenant will not exercise any such right until it has given
written notice of such act or omission (a “Default Notice”) to Lender, and
Lender has failed within thirty (30) days after the later of (a) receipt of such
notice by Lender or (b) the expiration of any applicable grace or cure period
set forth in the Lease, to commence to cure such act or omission within such
period and thereafter diligently prosecute such cure to completion; provided,
that, in the event Lender cannot complete such cure without possession of the
Property, Tenant shall not exercise any such right if Lender commences judicial
or non-judicial proceedings to obtain possession after Lender’s receipt of the
Default Notice and thereafter diligently prosecutes such proceedings and cure to
completion within ninety (90) days following such receipt. In other words and
for the avoidance of doubt, in this express situation only (whereby Lender
cannot cure without possession of the Property), Tenant hereby agrees not to
exercise any such right for ninety (90) days following Lender’s receipt of the
Default Notice.  As of day ninety-one (91) following Lender’s receipt of the
Default Notice in this express situation, Tenant may exercise any and all of its
rights pursuant to the Lease whether the judicial proceedings are complete or
not.

4.Payments to Lender and Exculpation of Tenant.  Tenant is hereby notified that
the Lease and the rent and all other sums due thereunder have been assigned to
Lender as security for the Loan.  In the event that Lender or any future party
to whom Lender may assign the Security Instrument notifies Tenant of a default
under the Security Instrument and directs that Tenant pay its rent and all other
sums due under the Lease to Lender or to such assignee, Tenant shall honor such
direction without inquiry and pay its rent and all other sums due under the
Lease in



3

--------------------------------------------------------------------------------

 

accordance with such notice.  Landlord agrees that Tenant shall have the right
to rely on any such notice from Lender or any such assignee without incurring
any obligation or liability to Landlord, and Tenant is hereby instructed to
disregard any notice to the contrary received from Landlord or any third party.

5.Limitation of Liability.  Lender shall not, either by virtue of the Security
Instrument or this Agreement, be or become a mortgagee-in-possession or be or
become subject to any liability or obligation under the Lease or otherwise until
Lender shall have acquired the interests of Landlord in the Premises, by
foreclosure or otherwise, and then such liability or obligation of Lender under
the Lease shall extend only to those liabilities or obligations accruing
subsequent to the date that Lender has acquired the interests of Landlord in the
Premises as modified by the terms of this Agreement.  In addition, upon such
acquisition, Lender shall have no obligation, nor incur any liability, beyond
Lender's then equity interest, if any, in the Premises.  Furthermore, in the
event of the assignment or transfer of the interests of Lender under this
Agreement, all obligations and liabilities of Lender under this Agreement shall
terminate and, thereupon, all such obligations and liabilities shall be the sole
responsibility of the party to whom Lender's interests are assigned or
transferred.

6.Notice.  Any notice, demand, statement, request, consent or other
communication made hereunder shall be in writing and delivered (i) personally,
(ii) mailed by certified or registered mail, postage prepaid, return receipt
requested or (iii) by depositing the same with FedEx or another reputable
private courier service, postage prepaid, for next business day delivery, to the
parties at their addresses first set forth above and shall be deemed given when
delivered personally, or four (4) Business Days after being placed in the United
States mail, if sent by certified or registered mail, or one (1) business day
after deposit with such private courier service.  Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given as herein required shall be deemed to be receipt of the notice, demand
or request sent.  By giving to the other parties hereto at least fifteen (15)
days prior written notice thereof in accordance with the provisions hereof, the
parties hereto shall have the right from time to time to change their respective
addresses to any other address within the United States of America.  Tenant
agrees to send a copy of any notice or statement under the Lease to Lender at
the same time such notice or statement is sent to Landlord.

7.Miscellaneous.

(a)In the event of any conflict or inconsistency between the provisions of this
Agreement and the Lease, the provisions of this Agreement shall govern;
provided, however, that the foregoing shall in no way diminish Landlord's
obligations or liability to Tenant under the Lease.  Lender's enforcement of any
provisions of this Agreement or the Security Instrument shall not entitle Tenant
to claim any interference with the contractual relations between Landlord or
Tenant or give rise to any claim or defense against Lender with respect to the
enforcement of such provisions.

(b)Tenant agrees that it will not subordinate the Lease to the lien of any
mortgage, trust deed or deed of trust other than the Security Instrument for so
long as the Security Instrument shall remain a lien on the Property.





4

--------------------------------------------------------------------------------

 

(c)This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that the interest of
Tenant under this Agreement may not be assigned or transferred without the prior
written consent of Lender.

(d)The captions appearing under the paragraph number designations of this
Agreement are for convenience only and are not a part of this Agreement and do
not in any way limit or amplify the terms and provisions of this Agreement.

(e)If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.

(f)This Agreement shall be governed by and construed in accordance with the laws
of the State in which the Property is located without regard to its conflict of
laws provisions, except to the extent that the applicability of any of such laws
is now or hereafter preempted by federal law, in which case such Federal law
shall so govern and be controlling.

(g)This Agreement may be executed in any number of separate counterparts, each
of which shall be deemed an original, but all of which, collectively and
separately, shall constitute one and the same agreement.

(h)This Agreement cannot be altered, modified, amended, waived, extended,
changed, discharged or terminated orally or by any act on the part of Tenant,
Landlord or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any alteration, modification, amendment, waiver,
extension, change, discharge or termination is sought.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW





5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

TENANT:

Aratana Therapeutics, Inc.

 

By:/s/ Steven St. Peter

Name: Steven St. Peter

Title: President and Chief Executive Officer

 

STATE OF KANSAS)

) ss.

COUNTY OF JOHNSON)

 

This instrument was acknowledged before me on 28th of January, 2016, by Steven
St. Peter, as the President and Chief Executive Officer of Aratana Therapeutics,
Inc.

 

/s/ Kelly Cunningham

Print Name: Kelly Cunningham

Notary Public in and for said County and State

My Commission Expires:



11-5-17 State of Kansas Notary Public

 

[SIGNATURES CONTINUE ON FOLLOW PAGE]

 

 

 

 





6

--------------------------------------------------------------------------------

 

 

 

 

Date: January 29, 2016LANDLORD:

Academy 1740, Inc.

 

By:/s/ Dale L. Culver

Name: Dale L. Culver

Title:Treasurer

 

 

 

STATE OF Kansas)

) ss.

COUNTY OF Johnson)

 

This instrument was acknowledged before me on January 29, 2016, by Dale L.
Culver, as the Treasurer of Academy 1740, Inc.

 

/s/ Kathleen A. Quinn

Print Name: Kathleen A. Quinn

Notary Public in and for said County and State

My Commission Expires:

September 23, 2019 State of Kansas Notary Public

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





7

--------------------------------------------------------------------------------

 



 

LENDER:

COMMERCE BANK

 

By:/s/ Betsy S. Green

Name:Betsy S. Green

Title:SVP

 

STATE OF Missouri)

) ss.

COUNTY OF Jackson)

 

This instrument was acknowledged before me on February 1, 2016, by Betsy S.
Green, as the Senior Vice President of Commerce Bank, a Missouri state bank and
trust company.

 

/s/ Tricia A. Edsall

Print Name: Tricia A. Edsall

Notary Public in and for said County and State

My Commission Expires:

 

9-30-19   State of Missouri (Clay County) Notary Public

8

--------------------------------------------------------------------------------

 

EXHIBIT A

PROPERTY DESCRIPTION

 

Lot 2, ALTER-LEAWOOD Unit 1, a subdivision in the City of Leawood, Johnson
County, Kansas.

 

 

 

 



 

--------------------------------------------------------------------------------